Title: To James Madison from Richard Shippey Hackley, 10 November 1806
From: Hackley, Richard Shippey
To: Madison, James



Sir
New York 10th. November, 1806.

I have the honor to acknowledge receipt of yours of the 5th Inst.  The communication is a very agreeable one, and I feel Sensibly this new proof of confidence, the Government is pleased to repose in me.  It Shall be my disposition, as well as duty, at all times to Shew, that it has not been misplaced.
I Shall leave this City in afew days for Virga. preparatory to my departure, which I purpose shall take place early in February.  If I go thither by water, which at present is my intention, I will, on my arrival at Richmond, do myself this pleasure, that I may receive at that place, any communication, you may have to make; should I pass through Washington, I will do myself the honor to pay my respects to you.  With Sentiments of respect & esteem, I have the honor to be, Sir Your mo: Obt. Sert.

Richd. S. Hackley

